LECHE, J.,
concurring.
In my opinion plaintiff seeks in this suit to establish a contract creating title to immovable property by parol evidence, and, in the alternative, if he is not permitted to do so, to obtain an award in damages for the violation of the contract. It is obvious that if he can not prove or establish the existence of the contract, neither can he prove that it was violated, for there would then be nothing to violate.
The law is that though title to immovable property may, for fraud, error, etc., be destroyed by parol, it can under no circumstances, not even under charges of fraud, be created by that kind of evidence. Hoffman vs. Ackerman, 110 La. 1076, 35 South. 293. O’Quin vs. Russell, 121 La. 57, 46 South. 100. Hanby vs. Texas Oil Co., 140 La. 195, 72 South. 933.
Where a contract cannot be proved by parol in a suit for its specific performance, neither can it be proved by parol in a suit in damages for its non-execution. Kaplan vs. Whitworth, 116 La. 338, 40 South. 723; Halsmith vs. Castav, 17 La. Ann. 140; Lyons vs. American Cigar Co., 121 La. 596, 46 South. 662; S. Arkansas L. Co. vs. Tremont L. Co., 146 La. 66, 83 South. 378.
ELLIOTT, J., dissents. No written reasons given.